Title: To Thomas Jefferson from Jonathan Shoemaker, 24 April 1807
From: Shoemaker, Jonathan
To: Jefferson, Thomas


                        
                            My Friend
                            
                            Columbia Mills Apl. 24th 1807
                        
                        Thine of the 15th Instant was Yesterday handed me by Dougherty and is now before me, and I am Sorry to
                            observe what tho says about the Carracter of the Flour made at the mills, altho my son does not profess to be master of
                            the Manufactering business himself I Expected he had got an hand that was, but if it is as thy Neighbours has Stated wich
                            I have no Reason to doubt, I Confess I am somewhat disappointd.
                        Altho I am Sensible there is some difficulty in Starting all new mills to get the Stones in proper dress for
                            grinding to suit the texture of the boulting Cloaths, then there is a Certain degree of Velosity proper for the stones to
                            have & if they much Exceed that point or fall much below it, the flour will not be of the best Quality, likewise if the
                            Boults run too fast too much of the Coarce flour will pass through the Cloath & the flour will be Specky and on the
                            other hand if they run too Slow the Cloath will furr up & the flour will not pass through it, so that from the above
                            Facts thou will concieve there is at least some difficulty in getting a new Mill to do as good work as one could Wish, &
                            altho my sons Miller may be a good Manufactorer in an old Mill wich I believe he is, altho he may not be posessed of a
                            small portion of Philosiphy wich he ought to be to Sett a new Mill to work to advantage for a Wile—
                        I do not know that I can be of much Service to them on the Subject but if my family Should be well I Shall
                            try to be at Monticello by the 6th or 8th of May at furthest— 
                  I am Respectfully thine &c
                        
                            Jonathan Shoemaker
                            
                        
                    